DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Withdrawn Rejections
1.	The 35 U.S.C. 112(b) rejection of claims 1-18 is withdrawn due to Applicant’s amendment filed on April 26, 2022.
The 35 U.S.C. 103 rejections of claims 1-18 over Shim in view of Gaides, as evidenced by Takada, as the primary combination of references, are withdrawn due to Applicant’s amendment filed on April 26, 2022.

New Rejections  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 8-13, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shim (US 2014/0175404) in view of Gaides (US 2016/0216420), as evidenced by Takada (US 2006/0007288).

    PNG
    media_image1.png
    209
    381
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    174
    420
    media_image2.png
    Greyscale

Regarding claim 1, Shim teaches a polarizing plate comprising: a polarizing film (linear polarization layer 160 [0146]); and a contrast ratio enhancing layer (110+120 [0146] improve contrast [0090]) formed on a light exit surface of the polarizing film 160 (polarizing plate in Fig. 13 shown above on the left; light exit direction of the polarizing film 160 into the contrast ratio enhancing layer 110+120, Fig 3 shown on the right), wherein the contrast ratio enhancing layer 110+120 comprises a first resin layer 110 (high refractive index pattern layer 110 may be formed of … a transparent plastic material [0090]) and a second resin layer 120 (low refractive index pattern layer 120 may be formed of a transparent plastic material [0096]), the first resin layer 110 having a patterned portion (pattern having plurality of grooves [0012]) including engraved patterns ([0012]) and a flat portion between the engraved patterns (grooves, Figs. 3, 13 shown above), the engraved patterns being open toward the polarizing film 160 (open side of grooves, Fig. 13), the second resin layer 120 being directly formed in contact with the patterned portion (Figs. 3, 13), an engraved pattern of the engraved patterns having a base angle of about 90° (Fig. 3) which is within the claimed range of about 75° to about 90°, the patterned portion satisfying Equation 2 in which A/C < 0.5 ([0093]) which satisfies the Relation 1 of Applicant, since C = P of Applicant (cycle C of the grooves GR [0093], Fig. 1) and A = W of Applicant (width A [0093]), C/A = P/W of Applicant > 2 (1/0.5 [0093]) which overlaps the claimed range of > 1 and ≤ 10,the first resin layer 110 (high refractive index pattern layer [0090]) having a refractive index greater than a refractive index of the second resin layer 120 (low refractive index pattern layer [0096]), the first resin layer 110 comprising a dye (light absorber may be a black dye [0090]) such as carbon black ([0090]) which exhibits a maximum absorption peak in a maximum absorption wavelength of 550 nm that is within the claimed range of about 550 nm to about 620 nm, as evidenced by Takada.
Takada teaches that carbon black has a maximum absorption peak in a maximum absorption wavelength of 550 nm ([0015]).
In addition, Shim teaches that the engraved pattern (in the first resin layer 110, Figs. 3, 13) comprises an optical pattern comprising a first surface formed on a top part thereof, but is silent regarding a wall thickness of the first resin layer 110 from the first surface to an uppermost surface of the first resin layer 110 (Fig. 3 shown above on the right).

    PNG
    media_image3.png
    315
    432
    media_image3.png
    Greyscale
     
    PNG
    media_image4.png
    411
    326
    media_image4.png
    Greyscale

However, Gaides teaches that in an engraved pattern (in the first resin layer 130 [0031, 0040]) comprising an optical pattern comprising a first surface formed on a top part thereof (Figs. 1, 5 shown above), a wall thickness (land region L [0031]) of the first resin layer 130 from the first surface to an uppermost surface of the first resin layer 130 (L, Fig. 1 shown above on the left) can be reduced to one that is as low as about 0 µm (Fig. 5 shown above on the right), which is within the claimed range of about 10 µm or less,  for the purpose of providing the desired internal reflection ([0040], Fig. 5).  Gaides teaches that the internal viewing cutoff angle ФI is much smaller in Fig. 1 of Gaides ([0031]) where the first resin layer 130 has a wall thickness L of much greater than 0 (land region [0031], Fig. 1), when compared with the ФI in Fig. 5 of Gaides ([0040]) shown above on the right, where the first resin layer has a wall thickness L of 0, for the purpose of providing the desired  internal reflection ([0040]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have reduced a wall thickness of the first resin layer from the first surface formed on the top part of the optical pattern of the engraved pattern of the patterned portion of the first resin layer, to the uppermost surface of the first resin layer, in the contrast ratio enhancing layer of the polarizing plate of Shim, in order to obtain the desired internal reflection, as taught by Gaides.
Regarding claim 6, Shim teaches that the dye is included in the first resin layer 110 ([0090]) such that it is included between an engraved pattern and an adjacent engraved pattern (grooves, Figs. 3, 13).
Regarding claim 8, Shim teaches that the engraved pattern comprises a first surface formed on a top part and an inclined surface connected to the first surface, the inclined surface being a curved surface (Figs. 3, 13).
Regarding claim 9, Shim teaches that the first resin layer 110 comprises a dye which is carbon black ([0090]) which has a refractive index that is higher than 1.5 and hence overlaps the claimed range of about 1.50 to about 1.70, as evidenced by Gaides.
Gaides teaches that carbon black has a refractive index that is higher than 1.5 ([0043]). 
Regarding claim 10, Shim teaches that the second resin layer 120 of the patterned portion does not comprise the dye (formed of a transparent plastic material [0096]).
Regarding claim 11, although Shim fails to disclose an adhesive type of resin of the second resin layer 120, usage of a self-adhesive layer was already common practice in the art at the time, for the purpose of providing the desired self-bonding to the first resin layer 110, thus dispensing with an adhesive layer (Fig. 13). 
Regarding claim 12, Shim teaches that the polarizing film 160, the second resin layer 120 and the first resin layer 110 are sequentially stacked (Fig. 13).
Regarding claim 13, Shim teaches that a protective layer (first base 141 [0146]) is further formed on a light exit surface (Fig. 3) of the first resin layer 110 (Fig. 13).
Regarding claims 17-18, Gaides teaches that in an engraved pattern (in the absorptive region 140 [0031, 0040]) comprising an optical pattern comprising a first surface formed on a top part thereof (Figs. 1, 5 shown above), a wall thickness (land region L [0031]) of the first resin layer 130 from the first surface to an uppermost surface of the first resin layer 130 can be reduced to one that is as low as about 0 µm (Fig. 5),which is within the claimed range of about 5 µm or less, for the purpose of providing the desired internal reflection, as described above.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Gaides, as evidenced by Takada, as applied to claims 1, 6, 8-13, 17-18 above, and further in view of Ezoe (Espacenet English translation of TW 200925218).
Shim, as modified by Gaides, as evidenced by Takada, teaches the polarizing plate comprising the polarizing film and the contrast ratio enhancing layer comprising the first resin layer comprising a dye which exhibits a maximum absorption peak in a maximum wavelength within a range of about 550 nm to about 620 nm, including carbon black, as described above.  
Regarding claims 2-3, Shim teaches that carbon black is merely exemplary (such as [0090]), and that another dye for selectively absorbing light of a particular wavelength may be used instead ([0090]), but fails to teach that the dye exhibits a maximum absorption peak in a maximum absorption wavelength within a range of about 590 nm to about 610 nm.
However, Ezoe teaches that a light-absorbing dye for a light-shielding function (electromagnetic wave shielding function [0093]) can comprise an organic dye that is a porphyrin-based dye (porphyrazine mixture, visible light absorbing pigments [0092]) which has a high absorption coefficient in the visible light wavelength region of 500 nm to 700 nm ([0031]), which exhibits a maximum absorption peak in a maximum absorption wavelength within a range of about 590 nm to 605 nm, which is within the claimed range of about 590 nm to about 610 nm, for the purpose of providing the desired high visible light absorption and hence high visible light shielding within the visible light wavelength region of 500 nm to 700 nm.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included a porphyrin-based dye, one which exhibits a maximum absorption peak in a maximum absorption wavelength that is within a range of about 590 nm to about 610 nm, in the dye which exhibits a maximum absorption peak in a maximum absorption wavelength in a range of about 550 nm to about 620 nm, of the first resin layer of the contrast ratio enhancing layer of the polarizing plate of Shim, in order to obtain the desired improvement in light absorption for a light-shielding function, as taught by Ezoe.
Regarding claim 4, although Shim, as modified by Ezoe, fails to specify that the dye has light transmittance of about 10% to about 30% at wavelengths from about 590 nm to about 610 nm, and a light transmittance of about 80% to about 95% at wavelengths from about 400 nm to about 500 nm and wavelengths from about 650 nm to about 800 nm, as measured after coating a composition prepared by mixing a (meth)acrylic resin having a refractive index of 1.57 with 0.4 wt% of the dye onto a polyethylene terephthalate (PET) film (thickness: 80 µm) to a thickness of 20 µm, followed by UV curing, and transmitting light from the PET film to a direction of the coated composition, Shim, as modified by Ezoe, teaches the presently claimed dye which exhibits the presently claimed maximum absorption peak in the presently claimed maximum absorption wavelength, and hence it is expected to have the intended optical properties, as measured after the first resin layer comprising the dye has been formed using the above recited steps, in the absence of a clear showing to the contrary.
Regarding claim 5, Shim is silent regarding an amount of the dye in the first resin layer.
However, Ezoe teaches that the dye can be present in an amount of about 0.0001 wt% to 1 wt% of the resin layer ([0091]) which contains the claimed range of about 0.05 wt% to about 0.5 wt%, for the purpose of providing the desired improvement in light-absorption ([0091], high gram-absorption coefficient [0031]) for a light-shielding function ([0093]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the dye in an amount within a range of about 0.05 wt% to about 0.5 wt%, in the first resin layer of the contrast ratio enhancing layer of the polarizing plate of Shim, in order to obtain the desired improvement in light-absorption for a light-shielding function, as taught by Ezoe.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Gaides, as evidenced by Takada, as applied to claims 1, 6, 8-13, 17-18 above, and further in view of Yonemoto (US 2015/0212368).
Shim, as modified by Gaides, as evidenced by Takada, teaches the polarizing plate comprising the polarizing film and the contrast ratio enhancing layer comprising the first resin layer and the second resin layer, as described above.  In addition, Shim teaches that the polarizing plate further comprises an anti-reflection layer 190 ([0146]), but is silent regarding a reflectance as measured on the first resin layer 110.
However, Yonemoto teaches that a polarizing plate ([0523]) comprising a polarizing film and an anti-reflection film (anti-reflective [0521]) can have a reflectance of 1% or less ([0521]) which is within the claimed range of about 2.0% or less, for the purpose of improving visibility.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the polarizing plate of Shim, with a very low reflectance within a range of about 2.0% or less, in order to improve visibility, as taught by Yonemoto. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Gaides, as evidenced by Takada, as applied to claims 1, 6, 8-13, 17-18 above, and further in view of Kuroda (US 2014/0184994).
Shim, as modified by Gaides, as evidenced by Takada, teaches the polarizing plate comprising the polarizing film and the contrast ratio enhancing layer comprising the first resin layer comprising a dye, and the protective layer formed on a light exit surface of the first resin layer, as described above.  Shim is silent regarding a retardation Re of the protective layer.
However, Kuroda teaches that a retardation film is laminated on a polarizing film (polarizing element [0183]) and has an in-plane retardation Re of 20,000 nm ([0052]) which is within the claimed range of about 8,000 nm or more, as represented by formula A of Applicant ([0053]), for the purpose of preventing undesired natural light reflection ([0183]) and rainbow interference ([0052]).  The retardation film is made of polyester ([0051]) which inherently functions as a protective film.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the protective layer, formed on the first resin layer of the contrast ratio enhancing layer of the polarizing plate of Shim, with an in-plane retardation Re within a range of about 8,000 nm or more, in order to prevent undesired natural light reflection and rainbow interference, as taught by Kuroda.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Gaides, as evidenced by Takada, as applied to claims 1, 6, 8-13, 17-18 above, and further in view of Cok (US 2005/0088084) and Yonemoto (US 2015/0212368).
Shim, as modified by Gaides, as evidenced by Takada, teaches the polarizing plate as described above.  In addition, Shim teaches an optical display device (organic light-emitting display apparatus [0172]) comprising: a light source (organic light-emitting display panel [0172]) and a viewer side polarizing plate comprising the polarizing plate (circular polarization layer 540 arranged on the optical film 530 [0180], Fig. 22), but fails to teach that the optical display device further includes a light source side polarizing plate and a liquid crystal display panel.
However, Cok teaches that it was already well-known practice in the art at the time, to use a viewer side (on the front [0002]) polarizing plate (polarizer [0002]) in both an organic light-emitting display device (OLED display [0002]) and a liquid crystal display device comprising a liquid crystal display panel (LCD [0002]). 
Yonemoto teaches that an optical display device that is a liquid crystal display device comprising a light source and a viewer side polarizing plate (visual side polarizer, Fig. 1), further includes a light source side polarizing plate (backlight side polarizer, Fig. 1) and a liquid crystal panel (liquid crystal cell, Fig. 1), for the purpose of providing the desired electro-optical light modulation display characteristics.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have further included a light source side polarizing plate and a liquid crystal display panel, when using the viewer side polarizing plate in a liquid crystal display device, in place of the organic light-emitting display device, as the optical display device of Shim, in order to obtain the desired electro-optical light modulation display characteristics, as taught by Yonemoto in light of Cok.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Response to Arguments
Applicant’s arguments have been considered but are deemed unpersuasive.
Applicant argues that while Gaides teaches an included wall angle, a transmissive index N1, and an absorptive index N2 being adjustable parameters for control of the transmission of light through a light output surface, Gaides does not appear to teach or suggest internal reflection being controlled by a distance or a wall thickness from a first surface formed on a top part of an optical pattern to an uppermost surface thereof.  

    PNG
    media_image3.png
    315
    432
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    411
    326
    media_image4.png
    Greyscale

Applicant is respectfully apprised that Gaides teaches that the internal viewing cutoff angle ФI is much smaller in Fig. 1 of Gaides ([0031]), shown above on the left, where the first resin layer 130 has a wall thickness L of greater than 0 (land region [0031], Fig. 1), when compared with the ФI in Fig. 5 of Gaides ([0040]) shown above on the right, where the first resin layer has a wall thickness L of 0, for the purpose of providing the desired internal reflection ([0040]), thus demonstrating that internal reflection is being controlled by a distance or a wall thickness L from a first surface formed on a top part of an optical pattern to an uppermost surface thereof.  
Applicant argues that because Gaides teaches carbon black being included in the light absorbing region, and Applicant’s specification describes that the first resin layer may have a wall thickness from the first surface to the uppermost surface of about 10 µm or less, so that the dye is substantially disposed between an engraved pattern and an adjacent engraved pattern, it would not have been obvious to have modified the wall thickness claimed in claim 1.
Applicant is respectfully apprised that Gaides also teaches that the dye is substantially disposed between an engraved pattern and an adjacent engraved pattern when the wall thickness L is 0 (Fig. 5).  The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that Shim does not appear to teach or suggest a particular position of carbon black in the high refractive index 110.
Applicant is respectfully apprised that Shim teaches that the first resin layer 110 comprises a dye (light absorber may be a black dye [0090]) such as carbon black ([0090]).  When the wall thickness of the first resin layer 110 from the first surface to an uppermost surface of the first resin layer 110 of Shim (Fig. 3) is reduced to 0, the dye is substantially disposed between an engraved pattern and an adjacent engraved pattern, just as when the wall thickness L of the first resin layer 130 from the first surface to an uppermost surface of the first resin layer 130 of Gaides (Fig. 1) is reduced to 0 (Fig. 5), the dye is substantially disposed between an engraved pattern and an adjacent engraved pattern (Fig. 5).  
Gaides teaches that the internal viewing cutoff angle ФI is much smaller in Fig. 1 of Gaides ([0031]), shown above on the left, where the first resin layer 130 has a wall thickness L of greater than 0 (land region [0031], Fig. 1), when compared with the ФI in Fig. 5 of Gaides ([0040]) shown above on the right, where the first resin layer has a wall thickness L of 0, for the purpose of providing the desired internal reflection ([0040]), thus demonstrating that internal reflection is being controlled by a distance or a wall thickness L from a first surface formed on a top part of an optical pattern to an uppermost surface thereof.  
Accordingly, it would indeed have been obvious to one of ordinary skill in the art at the time, to have reduced the wall thickness of the first resin layer from the first surface to an uppermost surface of the first resin layer, in the contrast ratio enhancing layer of the polarizing plate of Shim, in order to obtain the desired internal reflection, as taught by Gaides.
Applicant’s arguments regarding the secondary references of Ezoe, Yonemoto, Kuroda and Cok, are directed to the primary combination of Shim in view of Gaides, as evidenced by Takada, and are addressed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782